UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period :	September 1, 2015 — August 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Telecommunications Fund Annual report 8 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 48 About the Trustees 49 Officers 51 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The telecommunications industry may be affected by government regulation, intense competition, equipment incompatibility, changing consumer preferences, technological obsolescence, and large capital expenditures and debt burdens. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Over the past several months, multiple headwinds have tested the mettle of the U.S. stock market as it ascended to record highs. At the same time, international financial markets have weathered myriad macroeconomic challenges. We acknowledge that bouts of volatility can be challenging for investors, but the lesson, we believe, is to stay invested and maintain a diversified portfolio despite short-term fluctuations. In the United States, many analysts believe that we are close to full employment, and the threat of a recession, which was a concern earlier this year, appears to have diminished. Overseas, stock markets are also near all-time highs, but we believe growth prospects are positive for many countries, as central banks remain accommodative. All market environments present challenges, which is why we favor active strategies based on fundamental research like the investment approach practiced at Putnam. Backed by a network of global analysts, Putnam portfolio managers bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended August 31, 2016, as well as an outlook for the coming months. As always, we believe it is important to consult regularly with your financial advisor, who can help you to determine whether your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Interview with your fund’s portfolio manager The global telecommunications sector was volatile during the 12 - month reporting period ended August31, 2016. How did the fund perform in this environment? During the first half of the annual reporting period, the fund struggled, and in the second half, the fund improved, slightly outpacing the benchmark, the MSCI World Telecommunication Service Index [ND]. However, for the 12-month period overall, the fund underperformed the benchmark, returning 2.89% versus the benchmark’s return of 7.46%. The main drivers of underperformance were our underweight positions in some bellwether U.S. telecom companies, which outperformed in the 12-month period, and our preference for smaller, growth-oriented firms, which lagged during the period as a whole. As investors became more risk averse early in the reporting period, mega-caps AT&T and Verizon attracted investors, who were drawn to their large, established, dividend-paying profiles. In contrast, the fund is positioned to favor challenger, growth-oriented companies, as we believe they are best positioned to profit from fundamental changes playing out in the telecom sector. Over the second half of the reporting period, investors took on more risk and markets moved more in a direction that was favorable to the fund’s positioning. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes.Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower.See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund hadexpense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Global Telecommunications Fund What were the primary drivers of performance outside the United States? Outside the United States, in Europe and the United Kingdom, where over the previous two to three years regulations were becoming more favorable to mergers, we saw an unexpected tightening in mergers regulation. Previously, consolidations were being allowed in European markets where there was thought to be too much fragmentation — for example, markets with four to five companies competing for business. Consequently, consolidation occurred in markets such as Austria, Germany, and Ireland. We, and the market, believed that the trend toward consolidation would continue, creating a new normal with better pricing power and profitability. However, the new European Union [EU] commissioner for competition, Margrethe Vestager, has taken a different approach. She has disallowed mergers in Denmark, which is generally considered a tough market for telecom, and in the United Kingdom, where Hutchison, a Hong Kong-based multinational, was blocked from purchasing O2, a unit of a Spain-based multinational, Telefonica. Mergers in Italy have been allowed with significant remedies, resulting in the creation of a new fourth infrastructure-based mobile operator, with the merged parties divesting part of their towers and spectrum portfolio to the new operator. But overall, we were less positive on consolidation at period end. You mentioned the large U.S. telecom providers. What other stocks or strategies had an outsize impact on performance during the reporting period? SFR Group (formerly Numericable) was the top detractor from relative performance during the annual period. This company had been a positive contributor during the previous annual reporting period, but the company’s high leverage caused it to struggle with profitability. Liberty Global, which is a U.S.-listed stock that does nearly 40% of its business in the United Kingdom, suffered in part from the sharp drop in the pound following the “Brexit” referendum, in which a majority of U.K. voters favored leaving the EU. That said, both firms’ performance improved somewhat in the closing months of the period. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Global Telecommunications Fund 5 Positive contributors to the fund’s performance included Interxion Holding, a data infrastructure provider in Europe. In the United States, Charter Communications and American Tower, another infrastructure business, also performed well. Benchmark holdings that we didn’t own during the period, Telefonica and BT Group, underperformed, contributing to the fund’s positive relative performance as well. As the fund invests globally in telecom and related companies, what can you tell us about the industry’s current business structures and outlook in the United States and abroad? Historically, we have preferred cable providers over telecom-only incumbents. In our view, the world is converging, meaning that consumers are generally moving toward having a single provider for broadband, pay TV, and phone. We believe that mobile-only companies are not as well positioned to compete as convergence plays out. This is particularly evident to us in Europe, where customers are adding mobile to their existing “triple play” cable service, and cable companies are merging with or buying mobile providers. We believe the trend of convergence will ultimately be more favorable to cable companies, as users are “anchored” with TV and broadband services and it is relatively easy for fixed broadband providers to add mobile services. While convergence hasn’t yet happened in the United States, we believe it is likely to happen just a few years down the line. Indeed, we think some companies, such as Charter and Comcast, are well positioned to add mobile technologies. If and when that happens, we think a company like Verizon is not well prepared for it, nor are providers who still rely on a DSL platform, which we believe is inferior to cable and fiber networks. Although Verizon has a fiber platform that can compete Allocations are shown as a percentage of the fund’s net assets as of 8/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. 6 Global Telecommunications Fund with cable, the company has not taken the difficult step of building it out, in our view. In the meantime, Verizon and AT&T have been facing pricing pressures from maverick companies like T-Mobile, whose stock the fund owned during the period. Another trend on the horizon that favors fixed networks, i.e., cable providers, is in our view the eventuality of the 5G mobile standard, which will require more, smaller cell sites to operate. Again, we think cable companies are better positioned than mobile-only carriers to make the most of this new platform. How did the fund use derivatives during the reporting period? We used currency forward contracts to hedge portions of our foreign currency exposures. Currency forwards allow us to pursue strategies that can help protect the fund from adverse movements in exchange rates. Use of forward currency contracts during the period had a slightly positive impact on returns. How do you view the global telecommunications landscape going forward, and how is the fund positioned? As a global business, we believe telecommunications investing requires a strategy that is focused and executed at the regional and country levels. Global trends such as increases in usage and advances in technology are balanced by local markets and economies, where regulation, the number of providers, and the cost of switching between providers may all vary. These factors of course affect profitability. For example, the close This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 8/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Global Telecommunications Fund 7 presence of numerous mobile virtual network operators [MVNO] can weaken each of their returns. As we’ve been discussing, the industry involves more than traditional phone and mobile services. It also includes the infrastructure that makes communicating voice and data possible. Another advantage of fixed networks is that their markets tend to have fewer competitors — one or two providers versus four, five, or more for mobile. Japan, for example, is a slow, steady three-player mobile market. In the United States, mobile has two dominant companies, but there are many smaller companies as well, and these add to pricing pressure. The mobile market in Europe, by comparison, is even more competitive. Over the past two years, we have looked for opportunities in emerging markets. During the period, we had exposure in Brazil, where valuations have come down significantly, and, in our view, Brazil’s economy will recover. We expect to remain opportunistic with respect to emerging markets going forward, but overall, we prefer opportunities in developed markets. While investing in the sector proved challenging over the annual reporting period, the fund continues to favor growth-oriented investments at period end. In Europe, we believe that opportunities for growth have diminished somewhat. In our view, prospects for telecom in Europe have dimmed because of how regulation is playing out. In addition, we believe the European economy will remain a negative factor for the sector. Overall, we remain focused on companies that we believe have the potential to gain market share, whether in the United States, Europe, or other areas of the developed or developing world. In addition, we continue to prefer infrastructure companies, such as wireless tower and data centers. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Global Telecommunications Fund Thank you, Vivek, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Vivek Gandhi has an M.B.A. from Xavier Labour Relations Institute in Jamshedpur, India, and a B.Eng. from Regional Engineering College in Bhopal, India. Vivek joined Putnam in 1999 and has been in the investment industry since 1994. IN THE NEWS In what President Barack Obama called a “turning point for the world,” the United States and China in early September ratified the Paris agreement to curb climate-warming emissions. China is the largest emitter of greenhouse gasses, followed by the United States, with both countries accounting for an estimated 40% of the world’s man-made CO2 emissions. The pact, which could take effect as early as the end of 2016, could be a boon for “green” industries, including companies that make wind turbines, solar panels, and electric cars, as well as those that specialize in energy-efficient buildings and carbon-capture technologies. China was motivated to join the pact for various reasons. For instance, many of the country’s large cities are choked with severe pollution, which threatens China’s political stability. In addition, China is the leading manufacturer of wind and solar technologies. Meanwhile, in the United States, the coal industry would likely be hard hit by the enactment of the Paris agreement as efforts are made to reduce CO2 emissions. The burning of coal is the largest single source of greenhouse gas emissions. In an interview with The New York Times , President Obama said that it is society’s responsibility to ensure that the coal-mine workers and others affected by the agreement are retrained to “build wind turbines and install solar panels.” Global Telecommunications Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/16 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 146.88% 132.68% 133.11% 133.11% 133.10% 133.10% 137.57% 129.25% 142.21% 151.76% Annual average 12.45 11.59 11.62 11.62 11.62 11.62 11.89 11.37 12.17 12.74 5 years 70.21 60.42 63.97 61.97 63.92 63.92 65.91 60.10 68.05 72.41 Annual average 11.22 9.91 10.40 10.13 10.39 10.39 10.66 9.87 10.94 11.51 3 years 24.56 17.40 21.79 19.19 21.77 21.77 22.71 18.42 23.65 25.54 Annual average 7.59 5.49 6.79 6.03 6.78 6.78 7.06 5.80 7.33 7.88 1 year 2.89 –3.02 2.11 –2.79 2.06 1.08 2.30 –1.28 2.60 3.12 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10 Global Telecommunications Fund Comparative index returns For periods ended 8/31/16 MSCI World Telecommunication Services Index (ND) Life of fund 89.00% Annual average 8.62 5 years 50.62 Annual average 8.54 3 years 26.31 Annual average 8.10 1 year 7.46 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $23,311 and $23,310, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $22,925. A $10,000 investment in the fund’s class R and Y shares would have been valued at $24,221 and $25,176, respectively. Global Telecommunications Fund 11 Fund price and distribution information For the 12-month period ended 8/31/16 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.188041 $0.118041 $0.120041 $0.130041 $0.192041 $0.222041 Capital gains Long-term gains 0.457739 0.457739 0.457739 0.457739 0.457739 0.457739 Short-term gains 0.017220 0.017220 0.017220 0.017220 0.017220 0.017220 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/15 $14.89 $15.80 $14.49 $14.44 $14.72 $15.25 $14.77 $14.97 8/31/16 14.64 15.53 14.19 14.13 14.44 14.96 14.47 14.72 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 148.73% 134.43% 134.75% 134.75% 134.75% 134.75% 139.38% 131.00% 144.05% 153.81% Annual average 12.42 11.57 11.59 11.59 11.59 11.59 11.87 11.36 12.15 12.71 5 years 81.14 70.73 74.57 72.57 74.52 74.52 76.79 70.60 78.88 83.57 Annual average 12.62 11.29 11.79 11.53 11.78 11.78 12.07 11.27 12.33 12.92 3 years 18.13 11.34 15.58 13.11 15.56 15.56 16.40 12.32 17.30 19.10 Annual average 5.71 3.64 4.94 4.19 4.94 4.94 5.19 3.95 5.46 6.00 1 year 9.32 3.03 8.52 3.52 8.58 7.58 8.77 4.96 9.06 9.67 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12Global Telecommunications Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/15*† 1.30% 2.05% 2.05% 1.80% 1.55% 1.05% Total annual operating expenses for the fiscal year ended 8/31/15† 1.83% 2.58% 2.58% 2.33% 2.08% 1.58% Annualized expense ratio for the six-month period ended 8/31/16‡ 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/16. † Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. ‡ Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 3/1/16 to 8/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.58 $10.45 $10.45 $9.16 $7.87 $5.29 Ending value (after expenses) $1,061.60 $1,058.20 $1,057.60 $1,058.70 $1,060.10 $1,062.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Global Telecommunications Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 8/31/16, use the following calculation method. To find the value of your investment on 3/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.44 $10.23 $10.23 $8.97 $7.71 $5.18 Ending value (after expenses) $1,018.75 $1,014.98 $1,014.98 $1,016.24 $1,017.50 $1,020.01 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Global Telecommunications Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Telecommunication Services Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the telecommunications sector. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Global Telecommunications Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2016, Putnam employees had approximately $495,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Global Telecommunications Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Global Telecommunications Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-­management and sub-advisory contracts, effective July 1, 2016. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by 18 Global Telecommunications Fund competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management Global Telecommunications Fund19 fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds had sufficiently low expenses that these expense limitations were not operative. However, in the case of your fund, the second of the expense limitations was operative during its fiscal year ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least December 30, 2017 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to 20 Global Telecommunications Fund these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return and its performance relative to its benchmark over the one-year, three-year and five-year periods ended December 31, 2015. Your fund’s class A shares’ return net of fees and expenses was positive and exceeded the return of its benchmark over the one-year, three-year and five-year periods. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Global Telecommunications Fund 21 The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-­management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Global Telecommunications Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Telecommunications Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Global Telecommunications Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of August 31, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Telecommunications Fund as of August 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 10, 2016 24 Global Telecommunications Fund The fund’s portfolio 8/31/16 COMMON STOCKS (98.4%)* Shares Value Diversified telecommunication services (49.1%) AT&T, Inc. 107,016 $4,374,814 Cellnex Telecom, SA 144A (Spain) 61,579 1,074,972 Com Hem Holding AB (Sweden) 172,824 1,439,418 Deutsche Telekom AG (Germany) 44,436 742,005 Frontier Communications Corp. 259,750 1,194,850 Koninklijke KPN NV (Netherlands) 337,944 1,103,361 Level 3 Communications, Inc. † 26,800 1,330,084 Nippon Telegraph & Telephone Corp. (Japan) 51,400 2,251,107 SFR Group SA (France) 49,079 1,305,673 Telecom Italia SpA RSP (Italy) 1,922,164 1,408,659 16,224,943 IT Services (4.1%) InterXion Holding NV (Netherlands) † 36,400 1,357,720 Media (14.2%) Charter Communications, Inc. Class A † 5,942 1,528,342 DISH Network Corp. Class A † 16,245 815,986 Liberty Global PLC Ser. C (United Kingdom) † 17,700 545,691 Liberty Global PLC LiLAC Class C (United Kingdom) † 4,317 123,294 Lions Gate Entertainment Corp. S 30,400 637,184 Live Nation Entertainment, Inc. † 38,400 1,026,048 Real estate investment trusts (REITs) (3.1%) American Tower Corp. 8,900 1,009,082 Wireless telecommunication services (27.9%) KDDI Corp. (Japan) 57,500 1,683,667 NTT DoCoMo, Inc. (Japan) 17,800 449,568 SoftBank Corp. (Japan) 17,400 1,137,384 T-Mobile US, Inc. † 40,800 1,890,672 Tim Participacoes SA ADR (Brazil) S 50,700 654,030 Vodafone Group PLC (United Kingdom) 1,124,931 3,395,350 Total common stocks (cost $29,990,413) SHORT-TERM INVESTMENTS (5.2%)* Shares Value Putnam Cash Collateral Pool, LLC 0.67% d 1,179,750 $1,179,750 Putnam Short Term Investment Fund 0.44% L 537,391 537,391 Total short-term investments (cost $1,717,141) TOTAL INVESTMENTS Total investments (cost $31,707,554) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank. Global Telecommunications Fund25 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2015 through August 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $33,016,971. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $37,605 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 43.3% France 4.0% Japan 16.7 Spain 3.3 United Kingdom 12.3 Germany 2.2 Netherlands 7.5 Brazil 2.0 Sweden 4.4 Total 100.0% Italy 4.3 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 8/31/16 (aggregate face value $19,162,102) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $299,972 $297,859 $2,113 Canadian Dollar Buy 10/19/16 67,120 68,017 (897) Euro Sell 9/21/16 698,382 701,804 3,422 Swedish Krona Sell 9/21/16 214,548 218,860 4,312 Barclays Bank PLC Australian Dollar Buy 10/19/16 205,611 203,447 2,164 Canadian Dollar Buy 10/19/16 54,840 55,556 (716) Euro Buy 9/21/16 2,067,573 2,099,701 (32,128) Euro Sell 9/21/16 2,067,573 2,077,058 9,485 Hong Kong Dollar Buy 11/16/16 195,353 195,360 (7) Japanese Yen Sell 11/16/16 140,976 142,614 1,638 Swiss Franc Buy 9/21/16 39,188 39,209 (21) Swiss Franc Sell 9/21/16 39,188 40,100 912 26 Global Telecommunications Fund FORWARD CURRENCY CONTRACTS at 8/31/16 (aggregate face value $19,162,102) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 10/19/16 $43,539 $43,082 $457 British Pound Sell 9/21/16 36,916 36,500 (416) Canadian Dollar Sell 10/19/16 90,917 92,129 1,212 Danish Krone Buy 9/21/16 139,355 139,927 (572) Euro Sell 9/21/16 1,220,048 1,241,615 21,567 Japanese Yen Sell 11/16/16 61,854 62,586 732 Credit Suisse International Australian Dollar Buy 10/19/16 36,258 35,899 359 Canadian Dollar Buy 10/19/16 90,765 91,958 (1,193) Euro Buy 9/21/16 456,583 458,651 (2,068) Euro Sell 9/21/16 456,583 463,503 6,920 Japanese Yen Buy 11/16/16 318,740 319,004 (264) New Zealand Dollar Buy 10/19/16 84,363 82,946 1,417 Norwegian Krone Buy 9/21/16 167,669 165,886 1,783 Swedish Krona Sell 9/21/16 247,075 255,879 8,804 Swiss Franc Buy 9/21/16 178,126 177,832 294 Goldman Sachs International Euro Sell 9/21/16 67,204 68,180 976 New Zealand Dollar Buy 10/19/16 59,742 58,748 994 HSBC Bank USA, National Association Canadian Dollar Buy 10/19/16 90,078 91,260 (1,182) Euro Buy 9/21/16 924,888 939,008 (14,120) Euro Sell 9/21/16 924,888 928,760 3,872 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/19/16 36,858 36,483 375 British Pound Sell 9/21/16 144,642 188,700 44,058 Canadian Dollar Buy 10/19/16 261,921 265,401 (3,480) Euro Buy 9/21/16 76,357 72,492 3,865 Japanese Yen Sell 11/16/16 134,643 136,225 1,582 Norwegian Krone Buy 9/21/16 174,642 174,330 312 Singapore Dollar Buy 11/16/16 763,998 769,259 (5,261) Swedish Krona Sell 9/21/16 251,015 259,782 8,767 Swiss Franc Buy 9/21/16 46,720 46,677 43 State Street Bank and Trust Co. Australian Dollar Buy 10/19/16 174,608 172,806 1,802 British Pound Sell 9/21/16 237,917 237,407 (510) Canadian Dollar Buy 10/19/16 763 773 (10) Euro Buy 9/21/16 1,256,999 1,261,171 (4,172) Euro Sell 9/21/16 1,256,999 1,276,040 19,041 Israeli Shekel Buy 10/19/16 117,991 115,442 2,549 Norwegian Krone Buy 9/21/16 41,104 41,023 81 Swedish Krona Sell 9/21/16 259,012 268,631 9,619 Swiss Franc Buy 9/21/16 41,020 40,979 41 Global Telecommunications Fund27 FORWARD CURRENCY CONTRACTS at 8/31/16 (aggregate face value $19,162,102) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Sell 10/19/16 $188,496 $188,321 $(175) Canadian Dollar Buy 10/19/16 205,098 207,781 (2,683) Euro Buy 9/21/16 434,814 441,404 (6,590) Euro Sell 9/21/16 434,814 436,748 1,934 Swiss Franc Buy 9/21/16 107,588 107,486 102 WestPac Banking Corp. Australian Dollar Buy 10/19/16 48,569 48,058 511 Canadian Dollar Buy 10/19/16 163,758 165,908 (2,150) Japanese Yen Sell 11/16/16 306,240 309,837 3,597 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,676,545 $—­ $—­ Financials 1,009,082 —­ —­ Information technology 1,357,720 —­ —­ Telecommunication services 19,913,888 5,521,726 —­ Total common stocks —­ Short-term investments 537,391 1,179,750 —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $93,097 $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 28 Global Telecommunications Fund Statement of assets and liabilities 8/31/16 ASSETS Investment in securities, at value, including $1,160,448 of securities on loan (Note 1): Unaffiliated issuers (identified cost $29,990,413) $32,478,961 Affiliated issuers (identified cost $1,717,141) (Notes 1 and 5) 1,717,141 Interest and other receivables 2,101 Receivable for shares of the fund sold 9,396 Unrealized appreciation on forward currency contracts (Note 1) 171,712 Prepaid assets 17,696 Total assets LIABILITIES Payable to custodian 6,042 Payable for shares of the fund repurchased 12,750 Payable for compensation of Manager (Note 2) 3,429 Payable for custodian fees (Note 2) 5,846 Payable for investor servicing fees (Note 2) 10,923 Payable for Trustee compensation and expenses (Note 2) 3,442 Payable for administrative services (Note 2) 149 Payable for distribution fees (Note 2) 16,458 Collateral on securities loaned, at value (Note 1) 1,179,750 Unrealized depreciation on forward currency contracts (Note 1) 78,615 Other accrued expenses 62,632 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $31,356,691 Undistributed net investment income (Note 1) 654,178 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (1,575,543) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,581,645 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Global Telecommunications Fund 29 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($17,134,902 divided by 1,170,560 shares) $14.64 Offering price per class A share (100/94.25 of $14.64)* $15.53 Net asset value and offering price per class B share ($2,840,901 divided by 200,262 shares)** $14.19 Net asset value and offering price per class C share ($4,481,091 divided by 317,174 shares)** $14.13 Net asset value and redemption price per class M share ($56,243 divided by 3,894 shares) $14.44 Offering price per class M share (100/96.50 of $14.44)* $14.96 Net asset value, offering price and redemption price per class R share ($3,205,030 divided by 221,485 shares) $14.47 Net asset value, offering price and redemption price per class Y share ($5,298,804 divided by 360,012 shares) $14.72 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 30 Global Telecommunications Fund Statement of operations Year ended 8/31/16 INVESTMENT INCOME Dividends (net of foreign tax of $23,560) $1,488,220 Interest (including interest income of $4,573 from investments in affiliated issuers) (Note 5) 4,837 Securities lending (net of expenses) (Note 1) 10,636 Total investment income EXPENSES Compensation of Manager (Note 2) 216,396 Investor servicing fees (Note 2) 70,934 Custodian fees (Note 2) 12,791 Trustee compensation and expenses (Note 2) 2,331 Distribution fees (Note 2) 127,631 Administrative services (Note 2) 1,016 Auditing and tax fees 50,049 Blue sky expense 75,439 Other 28,822 Fees waived and reimbursed by Manager (Note 2) (100,993) Total expenses Expense reduction (Note 2) (1,889) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,433,382) Net realized loss on foreign currency transactions (Note 1) (134,326) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 246,030 Net unrealized appreciation of investments during the year 1,393,950 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Global Telecommunications Fund 31 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 8/31/16 Year ended 8/31/15 Operations: Net investment income $1,021,166 $190,386 Net realized gain (loss) on investments and foreign currency transactions (1,567,708) 1,167,318 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 1,639,980 (585,233) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (212,811) (1,517,671) Class B (10,518) (71,668) Class C (40,913) (205,740) Class M (1,254) (6,646) Class R (41,087) (42,413) Class Y (107,318) (378,902) Net realized short-term gain on investments Class A (19,489) (338,282) Class B (1,534) (17,356) Class C (5,869) (48,186) Class M (166) (1,550) Class R (3,684) (9,768) Class Y (8,323) (82,237) From net realized long-term gain on investments Class A (518,043) (1,010,393) Class B (40,785) (51,838) Class C (156,008) (143,923) Class M (4,412) (4,630) Class R (97,934) (29,175) Class Y (221,236) (245,628) Increase from capital share transactions (Note 4) 5,052,906 9,297,087 Total increase in net assets NET ASSETS Beginning of year 28,362,011 22,498,459 End of year (including undistributed net investment income of $654,178 and $182,198, respectively) The accompanying notes are an integral part of these financial statements. 32 Global Telecommunications Fund This page left blank intentionally. Global Telecommunications Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions fees end of period­ value (%) b (in thousands) (%) c, d net assets (%) c (%) Class A­ August 31, 2016­ $14.89­ .44 f ­ (.03) .41­ (.19) (.47) —­ $14.64­ 2.89­ $17,135­ 1.28 ­ e 3.05­ e,f 49­ August 31, 2015­ 17.87­ .15­ .74­ .89­ (2.05) (1.82) —­ 14.89­ 5.79­ 16,941­ 1.26­ .93­ 64­ August 31, 2014­ 16.68­ 1.90 ­ g .52­ 2.42­ (.11) (1.12) —­ 17.87­ 14.43­ 15,365­ 1.29­ 10.46­ g 75­ August 31, 2013­ 14.46­ .32­ 2.26­ 2.58­ (.26) (.10) — ­ h 16.68­ 18.21­ 14,179­ 1.36­ 2.03­ 63­ August 31, 2012­ 13.13­ .35­ 1.59­ 1.94­ (.45) (.16) — ­ h 14.46­ 15.60­ 9,831­ 1.41­ 2.61­ 38­ Class B­ August 31, 2016­ $14.49­ .40 f ­ (.11) (.12) (.47) —­ $14.19­ 2.11­ $2,841­ 2.03­ e 2.84­ e,f 49­ August 31, 2015­ 17.44­ .04­ .71­ .75­ (1.88) (1.82) —­ 14.49­ 5.03­ 1,017­ 2.01­ .29­ 64­ August 31, 2014­ 16.34­ 1.58­ g .65­ 2.23­ (.01) (1.12) —­ 17.44­ 13.56­ 796­ 2.04­ 8.84 ­ g 75­ August 31, 2013­ 14.22­ .20­ 2.22­ 2.42­ (.20) (.10) — ­ h 16.34­ 17.29­ 637­ 2.11­ 1.32­ 63­ August 31, 2012­ 12.94­ .23­ 1.59­ 1.82­ (.38) (.16) —­ h 14.22­ 14.79­ 377­ 2.16­ 1.79­ 38­ Class C­ August 31, 2016­ $14.44­ .32 f ­ (.04) .28­ (.12) (.47) —­ $14.13­ 2.06­ $4,481­ 2.03 ­ e 2.28­ e,f 49­ August 31, 2015­ 17.46­ .04­ .71­ .75­ (1.95) (1.82) —­ 14.44­ 5.01­ 4,338­ 2.01­ .23­ 64­ August 31, 2014­ 16.34­ 1.47­ g .77­ 2.24­ —­ (1.12) —­ 17.46­ 13.61­ 1,754­ 2.04­ 8.24­ g 75­ August 31, 2013­ 14.18­ .21­ 2.21­ 2.42­ (.16) (.10) — ­ h 16.34­ 17.34­ 1,005­ 2.11­ 1.37­ 63­ August 31, 2012­ 12.94­ .24­ 1.57­ 1.81­ (.41) (.16) —­ h 14.18­ 14.72­ 1,049­ 2.16­ 1.81­ 38­ Class M­ August 31, 2016­ $14.72­ .33 f ­ (.01) .32­ (.13) (.47) —­ $14.44­ 2.30­ $56­ 1.78­ e 2.34 ­ e,f 49­ August 31, 2015­ 17.69­ .10­ .71­ .81­ (1.96) (1.82) —­ 14.72­ 5.30­ 143­ 1.76­ .61­ 64­ August 31, 2014­ 16.53­ 1.73­ g .58­ 2.31­ (.03) (1.12) —­ 17.69­ 13.91­ 65­ 1.79­ 9.56­ g 75­ August 31, 2013­ 14.35­ .23­ 2.25­ 2.48­ (.20) (.10) — ­ h 16.53­ 17.58­ 45­ 1.86­ 1.50­ 63­ August 31, 2012­ 13.05­ .28­ 1.58­ 1.86­ (.40) (.16) —­ h 14.35­ 14.98­ 40­ 1.91­ 2.10­ 38­ Class R­ August 31, 2016­ $14.77­ .42 f ­ (.06) .36­ (.19) (.47) —­ $14.47­ 2.60­ $3,205­ 1.53­ e 2.97­ e,f 49­ August 31, 2015­ 17.73­ .12­ .72­ .84­ (1.98) (1.82) —­ 14.77­ 5.52­ 584­ 1.51­ .74­ 64­ August 31, 2014­ 16.57­ 1.76­ g .61­ 2.37­ (.09) (1.12) —­ 17.73­ 14.21­ 536­ 1.54­ 9.75­ g 75­ August 31, 2013­ 14.39­ .28­ 2.24­ 2.52­ (.24) (.10) — ­ h 16.57­ 17.87­ 308­ 1.61­ 1.76­ 63­ August 31, 2012­ 13.11­ .32­ 1.58­ 1.90­ (.46) (.16) —­ h 14.39­ 15.30­ 117­ 1.66­ 2.39­ 38­ Class Y­ August 31, 2016­ $14.97­ .46 f ­ (.02) .44­ (.22) (.47) —­ $14.72­ 3.12­ $5,299­ 1.03­ e 3.17­ e,f 49­ August 31, 2015­ 17.96­ .19­ .74­ .93­ (2.10) (1.82) —­ 14.97­ 6.07­ 5,338­ 1.01­ 1.23­ 64­ August 31, 2014­ 16.74­ 1.94­ g .54­ 2.48­ (.14) (1.12) —­ 17.96­ 14.78­ 3,983­ 1.04­ 10.58 ­ g 75­ August 31, 2013­ 14.52­ .38­ 2.23­ 2.61­ (.29) (.10) — ­ h 16.74­ 18.40­ 3,739­ 1.11­ 2.44­ 63­ August 31, 2012­ 13.17­ .31­ 1.68­ 1.99­ (.48) (.16) — ­ h 14.52­ 15.99­ 2,198­ 1.16­ 2.30­ 38­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34Global Telecommunications Fund Global Telecommunications Fund 35 Financial highlights (Continued) a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2016 0.29% August 31, 2015 0.53 August 31, 2014 0.39 August 31, 2013 0.31 August 31, 2012 0.67 d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). f Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.17 1.20% Class B 0.25 1.79 Class C 0.16 1.17 Class M 0.11 0.74 Class R 0.19 1.31 Class Y 0.14 0.94 g Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $1.77 9.73% Class B 1.56 8.74 Class C 1.45 8.12 Class M 1.67 9.23 Class R 1.66 9.17 Class Y 1.75 9.54 h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 36 Global Telecommunications Fund Notes to financial statements 8/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2015 through August 31, 2016. Putnam Global Telecommunications Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund concentrates in the telecommunications industries and invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in securities of companies in the telecommunication industries. This policy may be changed only after 60 days’ notice to shareholders. Potential investments include companies that develop, manufacture or sell communications services or communications equipment, and companies that bundle video with communications services. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM (effective November 1, 2015), classR and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent Global Telecommunications Fund37 events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. 38 Global Telecommunications Fund Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield to maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $37,515 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Global Telecommunications Fund 39 Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $1,179,750 and the value of securities loaned amounted to $1,160,448. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Prior to September 22, 2016, the fund participated in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee (0.04% prior to September 22, 2016) and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% (0.16% prior to September 22, 2016) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $486,054 recognized during the period between November 1, 2015 and August 31, 2016 to its fiscal year ending August 31, 2017. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from late year loss deferrals, from nontaxable dividends and from a redesignation of taxable distributions. 40Global Telecommunications Fund Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $135,285 to decrease undistributed net investment income and $135,285 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $3,423,221 Unrealized depreciation (1,983,937) Net unrealized appreciation 1,439,284 Undistributed ordinary income 753,114 Post-October capital loss deferral (486,054) Cost for federal income tax purposes $32,756,818 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.624% of the fund’s average net assets. Putnam Management has contractually agreed, through December 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $100,718 as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $275. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Global Telecommunications Fund 41 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. Effective September 1, 2016, Putnam Investor Services, Inc. will receive fees for investor servicing for classA, classB, classC, classM, classR and classY shares that include (1) a per account fee for each retail account of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $36,263 ClassR 6,218 ClassB 4,048 ClassY 14,457 ClassC 9,757 Total ClassM 191 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $132 under the expense offset arrangements and by $1,757 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $27, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 42 Global Telecommunications Fund 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $44,408 ClassM 708 ClassB 19,678 ClassR 15,209 ClassC 47,628 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $18,632 and $121 from the sale of classA and classM shares, respectively, and received $499 and $1,182 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $21,221,957 $16,283,419 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/16 Year ended 8/31/15 ClassA Shares Amount Shares Amount Shares sold 1,048,052 $15,165,983 649,337 $9,994,022 Shares issued in connection with reinvestment of distributions 51,157 729,493 194,215 2,783,105 1,099,209 15,895,476 843,552 12,777,127 Shares repurchased (1,066,051) (15,459,470) (565,733) (8,966,962) Net increase Year ended 8/31/16 Year ended 8/31/15 ClassB Shares Amount Shares Amount Shares sold 138,650 $1,907,838 34,126 $513,803 Shares issued in connection with reinvestment of distributions 3,770 52,372 10,054 140,862 142,420 1,960,210 44,180 654,665 Shares repurchased (12,369) (174,389) (19,610) (313,583) Net increase Global Telecommunications Fund 43 Year ended 8/31/16 Year ended 8/31/15 ClassC Shares Amount Shares Amount Shares sold 111,594 $1,552,544 205,477 $3,065,368 Shares issued in connection with reinvestment of distributions 14,264 197,273 27,825 388,442 125,858 1,749,817 233,302 3,453,810 Shares repurchased (109,228) (1,522,953) (33,216) (505,619) Net increase Year ended 8/31/16 Year ended 8/31/15 ClassM Shares Amount Shares Amount Shares sold 3,635 $51,245 6,305 $94,508 Shares issued in connection with reinvestment of distributions 413 5,831 903 12,826 4,048 57,076 7,208 107,334 Shares repurchased (9,840) (137,750) (1,205) (18,721) Net increase (decrease) Year ended 8/31/16 Year ended 8/31/15 ClassR Shares Amount Shares Amount Shares sold 207,673 $3,069,234 27,494 $418,718 Shares issued in connection with reinvestment of distributions 959 13,540 4,457 63,462 208,632 3,082,774 31,951 482,180 Shares repurchased (26,714) (383,973) (22,619) (373,801) Net increase Year ended 8/31/16 Year ended 8/31/15 ClassY Shares Amount Shares Amount Shares sold 434,522 $6,272,606 208,614 $3,237,573 Shares issued in connection with reinvestment of distributions 23,497 336,245 48,896 703,121 458,019 6,608,851 257,510 3,940,694 Shares repurchased (454,629) (6,622,763) (122,620) (1,940,037) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 8.3% of the outstanding shares of the fund. 44 Global Telecommunications Fund Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $1,197,949 $23,298,615 $23,959,173 $4,573 $537,391 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates a majority of its investments in the telecommunications sector, which involves more risk than a fund that invests more broadly. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $18,500,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $171,712 Payables $78,615 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(115,483) $(115,483) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $245,745 $245,745 Total Global Telecommunications Fund 45 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $9,847 $14,199 $23,968 $19,577 $1,970 $3,872 $59,002 $33,133 $2,036 $4,108 $171,712 Total Assets Liabilities: Forward currency contracts # 897 32,872 988 3,525 — 15,302 8,741 4,692 9,448 2,150 78,615 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— $— $— Net amount $8,950 $(18,673) $22,980 $16,052 $1,970 $(11,430) $50,261 $28,441 $(7,412) $1,958 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 46Global Telecommunications Fund Global Telecommunications Fund 47 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $2,328 as a capital gain dividend with respect to the taxable year ended August 31, 2016, or, if subsequently determined to be different, the net capital gain of such year. For the reporting period, total interest and dividend income from foreign countries were $785,590, or $0.35 per share (for all classes of shares). Taxes paid to foreign countries were $23,560, or $0.01 per share (for all classes of shares). The fund designated 50.72% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 87.89%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 48 Global Telecommunications Fund About the Trustees Global Telecommunications Fund 49 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2016, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 50 Global Telecommunications Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Global Telecommunications Fund 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52Global Telecommunications Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisors Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, The Putnam Advisory George Putnam, III and Assistant Treasurer Company, LLC Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Marketing Services Robert L. Reynolds Putnam Retail Management President James P. Pappas One Post Office Square Vice President Boston, MA 02109 Jonathan S. Horwitz Executive Vice President, Mark C. Trenchard Custodian Principal Executive Officer, and Vice President and State Street Bank Compliance Liaison BSA Compliance Officer and Trust Company Steven D. Krichmar Nancy E. Florek Legal Counsel Vice President and Vice President, Director of Ropes & Gray LLP Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Independent Registered Robert T. Burns and Associate Treasurer Public Accounting Firm Vice President and KPMG LLP Chief Legal Officer This report is for the information of shareholders of Putnam Global Telecommunications Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees August 31, 2016	$43,270	$ — $4,650	$ — August 31, 2015	$41,913	$ — $4,500	$ — For the fiscal years ended August 31, 2016 and August 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $4,650 and $4,500 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
